


            
                
TWENTY-FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT




This Twenty-Fourth Amendment to Employment Agreement is made and entered into as
of October 1, 2014, by and between PriceSmart, Inc., a Delaware Corporation
("Employer") and Jose Luis Laparte ("Executive").


Recitals


A)
On June 3, 2004 an Employment Agreement was made and entered into by and between
Employer and Executive.



B)
Said Employment Agreement has been amended on twenty-three prior occasions;



C)
Employer and Executive now desire to amend the Employment Agreement, as set
forth hereinbelow:



Agreement


1.
Section 3.1 of the Employment Agreement, which currently provides:



3.1     Term. The term of Executive's employment hereunder shall commence on
October 8, 2004 and shall continue until October 7, 2014, unless sooner
terminated or extended as hereinafter provided (the "Employment Term").
 
is hereby amended, to provide as follows:


1.Term. The term of Executive's employment hereunder shall commence on October
8, 2004 and shall continue until October 7, 2015, unless sooner terminated or
extended as hereinafter provided (the "Employment Term").


2.
All other terms of the Employment Agreement, as amended, shall remain unaltered
and fully effective.



Executed in San Diego, California, as of the date first written above.


EXECUTIVE                        EMPLOYER
PriceSmart, INC.


Jose Luis Laparte                     By:                 


______________________                Name: Robert M. Gans    


Its:     Executive Vice President
    


